September 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               PIROCHEM INTERNATIONAL, L.L.C., Appellant

NO. 14-14-00518-CV                          V.

XELIA PHARMACEUTICALS APS, F/K/A AXELLIA PHARMACEUTICALS,
                        APS, Appellee
              ________________________________

      This cause, an appeal from the judgment in favor of appellee, Xelia
Pharmaceuticals APS, signed March 25, 2014, was heard on the transcript of the
record. The record shows that the judgment is not final. We therefore order the
appeal DISMISSED.

       We order appellant, Pirochem International, L.L.C., to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.